Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of improper content and language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a position”.
Claim 1 recites the limitation "the defective and new elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “defective and new elements”.
Claim 1 recites “at a substrate temperature lower than a condensation temperature of the substrate, precursor,” in lines 24-25. It is unclear if applicant is requiring the substrate temperature is lower than the condensation temperature of the substrate, the precursor, or both.  Since the substrate is solid, the substrate temperature must inherently be lower than the condensation temperature of the substrate.  For the purpose of examination, the limitation will be treated as “at a substrate temperature lower than a condensation temperature of the precursor”.
Claim 1 recites the limitation "the non-irradiated condensed precursor layer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a non-irradiated condensed precursor layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 2004140438) in view of Toth (EP 2226830B1) and Pfeifer (US 20120160471).  Claim 1 evidenced by Rosenberg (Rosenberg, Electron induced reactions of surface adsorbed tungsten hexacarbonyl (W(CO)6), Phys. Chem. Chem. Phys., 2013, 15, 4002-4015).
Regarding Claim 1, Gerlach teaches a method for depositing new elements on a substrate of interest, by means of a device that comprises (“the ion beam provides energy for initiating a reaction between the gaseous compound and the substrate and for either enhanced etching/milling of or material deposition upon the work piece”, [0050], [0058], [0059], Figure 4)
- a microscope configured for visualizing and identifying the position of the surface of the substrate of interest and of the defective and new elements that are on said substrate of interest (“electron multiplier 440 used for detecting secondary emission for imaging is connected to a power supply and controls 445 and to video circuit 442, which supplies drive for video monitor 444 for viewing work piece 422 as it is being worked upon”, [0054], Figure 4)
- a focused ion beam system configured for emitting a focused ion beam on the position of the surface of the substrate of interest and of the defective and new elements identified by the microscope and for depositing new elements on said substrate of interest (“emitting a shaped beam 418 toward work piece 422”, [0052], Figure 4)
- a precursor gas injector directed towards said substrate of interest and configured for depositing the new elements on the substrate of interest and (“nozzle is extended and translated in orthogonal directions substantially perpendicular to its axis employing translation apparatus 448, so that gaseous vapor can be aimed directly toward a region on the target surface of work piece 422”, [0055], Figure 4)
 - a support platform of the substrate configured for condensing the precursor gas coming from the precursor gas injector on the substrate of interest  (“work piece 422, which is removably mounted on movable X-Y stage 424”, [0052], Figure 4, “the work piece having condensed gaseous vapor adhered thereupon”, [0059]) 
wherein the microscope and the focused ion beam system are integrated into a device that contains them (chamber 426, [0052], Figure 4)
wherein there is a distance between the precursor gas injector and the support platform of the substrate, and (“nozzle is extended and translated in orthogonal directions substantially perpendicular to its axis employing translation apparatus 448, so that gaseous vapor can be aimed directly toward a region on the target surface of work piece 422”, [0055], Figure 4)
wherein said method comprises the following steps:
a) identifying the position of the surface of the substrate of interest on which new elements are to be deposited with a microscope, and (“electron multiplier 440 used for detecting secondary emission for imaging is connected to a power supply and controls 445 and to video circuit 442, which supplies drive for video monitor 444 for viewing work piece 422 as it is being worked upon”, [0054], Figure 4))
b) depositing the new elements on the position of the surface identified in step (a), forming a condensed precursor layer on the substrate of interest at a substrate temperature lower than a condensation temperature of the precursor, irradiating the position of the surface identified in step (a) on which new elements are to be deposited with a focused ion beam (“it strikes the work piece having condensed gaseous vapor adhered thereupon, the ion beam provides energy for initiating a reaction between the gaseous compound and the substrate and for either enhanced etching/milling of or material deposition upon the work piece”, [0059]).
	Gerlach teaches the workpiece having condensed gaseous vapor adhered thereupon ([0059]).  Gerlach does not explicitly teach cooling the substrate to condense the vapor or evaporating the non-irradiated condensed precursor layer; however, cooling the substrate to condense the vapor and evaporating unused precursor is known in the art (Toth, Figure 9).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the condensing process of Gerlach to include cooling as taught in Toth, because Toth teaches it is a known condensing process in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the condensed layer of the combined references with cooling as taught in Toth.
	Toth teaches cooling by liquid nitrogen ([0045]).  The combined references do not explicitly teach the support platform of the substrate connected to a cooling element; however, Pfeifer teaches an apparatus for cooling samples during ion beam preparation wherein the sample stage is connected to a cooling element.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the cooling of the combined references to be with a stage connected to a cooling element as in Pfeifer, because Pfeifer teaches it is a known apparatus in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cooling of the combined references with a stage connected to a cooling element as taught in Pfeifer.
	Gerlach is silent as to the thickness of the precursor layer; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable thickness.  Toth teaches multiple layers of molecules adhere to the work piece ([0046]).  Rosenberg is cited as evidence that 1-2 molecule films of tungsten hexacarbonyl have a thickness of 1-3-1.5 nm (Creating films).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the thickness of the precursor layer of the combined references to be a thickness as suggested by Toth, because Toth teaches they are known thicknesses in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the deposited elements of the combined references with a thickness as taught in Toth.
Regarding Claim 2, Gerlach teaches wherein the focused ion beam is gallium (“source 414 typically provides a metal ion beam of gallium”, [0054]).
	Regarding Claim 3, Toth teaches wherein the condensed precursor layer is formed on the substrate of interest by cooling the substrate to cryogenic temperatures of -10°C and about - 150°C ([0046]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the temperature of the combined references to be any of the taught temperatures of Toth, because Toth teaches they are suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the condensed layer of the combined references at any of the temperatures of Toth.
	Regarding Claims 4-5, Gerlach is silent as to the precursor gas; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable gas. Toth teaches suitable deposition precursors including W(CO)6 ([0046]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the precursor of the combined references to be any of the taught precursors of Toth, because Toth teaches they are known precursors in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the condensed layer of the combined references with precursors as taught in Toth.
Regarding Claims 6 and 9,  Gerlach teaches an appropriate acceleration voltage applied for energizing and focusing the ion beam ([0059]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the acceleration voltage, as taught in Gerlach, in order to achieve an ion beam which is energized and focused and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed voltage.
Regarding Claim 8, Gerlach teaches etching or milling the substrate (“the ion beam provides energy for initiating a reaction between the gaseous compound and the substrate and for either enhanced etching or milling of or material deposition upon the work piece”, [0050], [0058], [0059], Figure 4).  Gerlach teaches identifying elements of the substrate of interest with a microscope ((“electron multiplier 440 used for detecting secondary emission for imaging is connected to a power supply and controls 445 and to video circuit 442, which supplies drive for video monitor 444 for viewing work piece 422 as it is being worked upon”, [0054], Figure 4).
Gerlach does not explicitly teach the etching step prior to the depositing step; however, Toth teaches quick switching between high and low beam current such that the high beam current will etch the underlying material while a lower beam current will result in deposition ([0044]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include switching between etching and depositing, as taught in Toth, in order to achieve a substrate having a desired structure.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 2004140438) in view of Toth (EP 2226830B1) and Pfeifer (US 20120160471) as applied to claims 1-6 and 8-9 above, and further in view of Holtermann (EP 2151859).
Regarding Claim 7, Gerlach is silent as to the ion dose; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable dose.  Holtermann teaches gallium ion beams wherein the dose is selected to sufficiently provide secondary electrons for imaging and/or control the depth of milling over different regions of the substrate ([0032]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dose of the combined references, as taught in Holtermann, in order to achieve a sufficient supply of electrons and control the depth of milling and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed dose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712